Citation Nr: 1759096	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-07 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for lupus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1969 to March 1977.

This case comes before the Board of Veterans' Appeals (the Board) from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that the claim for service connection for lupus was previously denied in a March 2009 rating decision.  However, relevant service records were subsequently received.  As a result, the claim will be adjudicated on a de novo basis rather than on the basis of whether new and material evidence has been received. See 38 C.F.R. § 3.156(c) (new and material evidence-service department records).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system; any future consideration of this case must take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran has contended that his current lupus is due to exposure to herbicide agents during his service in Vietnam. See e.g. January 2012 notice of disagreement; January 2014 VA Form 9.  He has also submitted a March 2011 medical article from the NIH indicating that autoimmune rheumatic disorders, including lupus, may be linked to pesticide exposure.  

The Veteran's service personnel records reflect that he served in in the Republic of Vietnam during the Vietnam era.  Therefore, he is presumed to have been exposed to herbicide agents, including Agent Orange. 38 C.F.R. § 3.307(a)(6).

The Veteran's post-service medical records also show that he has a current diagnosis of lupus.  Although lupus is not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. §§ 3.303 (d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). The Board notes that the Veteran has not yet been afforded a VA examination in connection with his claim.  Therefore, the Board finds that a VA examination and medical opinion are necessary to address this theory of entitlement.

Moreover, it appears that there may be outstanding treatment records.  In this regard, Dr. T.R. (initials used to protect privacy) indicated in a January 2014 disability benefits questionnaire that the Veteran presented with a history of a rash on his face starting in 2005 and was diagnosed with discoid lupus erythematosus in September 2007.  She also indicated that she had last treated him in December 2011.  However, despite the Veteran submitting a VA Form 21-4142 in January 2012 identifying this physician, the claims file does not include any medical records pertaining to such treatment.  Nor does it appear that any attempt was made to secure the records.  Thus, on remand, the RO should attempt to obtain those records.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for lupus.  A specific request should be made for treatment records from Dr. T.R. See January 2012 VA Form 21-4142; January 2014 disability benefits questionnaire.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any lupus that may be present. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran's lupus is causally or etiologically related to his military service, to include his herbicide exposure therein (notwithstanding the fact that such an association is not presumed under the law). 

In rendering this opinion, the examiner should consider the March 2011 NIH medical article submitted by the Veteran.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

4.  Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




Department of Veterans Affairs


